In a proceeding pursuant to Family Court Act article 10, the father appeals from (1) an order of the Family Court, Suffolk County (McElligott, J.H.O.), dated April 14, 2008, which, after a permanency hearing, approved the petitioner’s permanency goal of reuniting the subject child with him, and (2) an order of protection of the same court, also dated April 14, 2008, which directed him to stay away from the subject child for a period of one year. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal from the order of protection is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order approving the petitioner’s permanency goal is affirmed, without costs or disbursements.
The order of protection appealed from expired by its own terms on April 14, 2009. Under the facts of this case, the issuance of the order of protection did not constitute a permanent and significant stigma which might indirectly affect the father’s status in potential future proceedings (see Matter of Draven B., 52 AD3d 704 [2008]).
We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Santucci, Belen and Chambers, JJ., concur.